365 S.W.3d 603 (2012)
STATE of Missouri, Plaintiff/Respondent,
v.
Michael HILL, Defendant/Appellant.
No. ED 96068.
Missouri Court of Appeals, Eastern District, Division Two.
February 14, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 27, 2012.
Application for Transfer Denied May 29, 2012.
Roxanna Mason, for Appellant.
Shaun Mackelprang and Mary Highland Moore, Attorney General's Office, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant appeals from a judgment entered upon a jury verdict finding him guilty of the sale of a controlled substance, in violation of section 195.211 RSMo (2000). The trial court found him to be a prior and persistent offender and a prior and persistent drug offender and sentenced him to twenty years imprisonment without probation or parole, to be served concurrently with sentences imposed in other cases.
No error of law appears, and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).